Citation Nr: 1101801	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to July 1973.  
The Veteran died in January 1992; the appellant is his widow.

The present matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which the 
RO declined to reopen the appellant's claim for service 
connection for the cause of the Veteran's death.  The appellant 
filed a notice of disagreement (NOD) in August 2004, and the RO 
issued a statement of the case (SOC) in April 2005.  The next 
month, the appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).

In July 2007, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance this case on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 
(2010).

In a decision issued in August 2007, the Board denied the 
appellant's request to reopen the previously denied claim.  The 
appellant, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In November 
2008, counsel for VA's Secretary and the appellant's 
representative (the parties) filed a Joint Motion for Remand with 
the Court.  By Order dated that same month, the Court granted the 
motion, vacating the Board's decision and remanding this matter 
to the Board for further proceedings consistent with the Joint 
Motion.

In September 2009, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development consistent with the Joint Motion.  After 
accomplishing the requested action, the AMC continued to deny the 
claim (as reflected in a September 2010 supplemental SOC (SSOC)), 
and returned the matter to the Board for further appellate 
consideration.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities):  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).  

As will be discussed further below, the immediate cause of the 
Veteran's death was congestive heart failure due to apparent 
atherosclerotic heart disease.  Hence, this case was subject to 
the stay.  On August 31, 2010, the Secretary published a final 
rule amended 38 C.F.R. § 3.309(e) to establish the new herbicide-
related presumptions.  See 75 Fed. Reg. 53,202.  Accordingly, 
effective October 30, 2010, the Secretary lifted the stay of 
appeals affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum, No. 01-10-37 (Nov. 1, 2010).

As a final preliminary matter, although the RO and Board 
previously framed the issue as a petition to reopen a claim for 
service connection for the cause of the Veteran's death, in light 
of the foregoing, the claim should be adjudicated on a de novo 
basis.  The appellant's original claim was denied in September 
1995, and she did not appeal.  Hence, that decision became final.  
As noted above, however, VA has since amended 38 C.F.R. § 
3.309(e) to establish new herbicide-related presumptions.  Where 
there is an intervening liberalizing law or VA issue that may 
affect the disposition of a claim, VA is required to conduct a de 
novo review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Furthermore, as the RO reopened and considered the claim 
on a de novo basis in the April 2005 SOC, the Board may do so, as 
well, without prejudicing the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  As reflected on his death certificate, the Veteran died from 
congestive heart failure due to apparent atherosclerotic heart 
disease.  

4.  Although there is no medical opinion linking the Veteran's 
atherosclerotic heart disease to service, the disease, which is a 
type of ischemic heart disease, is among those recognized by VA 
as etiologically related to exposure to herbicide agents.

5.  The evidence reasonably supports a finding that the Veteran 
had active service in the Republic of Vietnam during the Vietnam 
Era, and thus may be presumed to have been exposed to herbicide 
agents during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the Veteran's cause of death 
are met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 1310, 5103, 5107, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for the cause of the Veteran's death, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Analysis

To establish entitlement to service connection for the cause of a 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

The legal authority governing claims for service connection based 
on herbicide exposure is also pertinent to this claim.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
diseases listed under 38 C.F.R. § 3.309(e) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, 
even if there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

As mentioned above, on August 31, 2010, VA published a final rule 
amending 38 C.F.R. § 3.309(e) to establish a presumption of 
service connection for ischemic heart disease, Parkinson's 
disease, and B Cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  75 Fed. 
Reg. 53,202 (Aug. 31, 2010).  Ischemic heart disease includes, 
but is not limited to, acute, subacute and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
by bypass surgery; and stable, unstable, and Prinzmetal's angina.  
75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  Note 3 also 
explained that for the purposes of this section, the term 
ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease.  Id.  

In this case, as indicated above, the Veteran died on January [redacted], 
1992.  His death certificate indicates that the immediate cause 
of his death was congestive heart failure due to apparent 
atherosclerotic heart disease.  Dementia was listed as a 
significant condition contributing to his death, but not 
resulting in the underlying cause.  At the time of his death, the 
Veteran had no service-connected disabilities.

A January 1992 autopsy report reflects that the Veteran had 
generalized arteriosclerosis, along with coronary and cerebral 
vessels sclerosis.  The physician explained that arteriosclerosis 
was the cause of extensive myocardial fibrosis and that low 
ventricular output explained the pulmonary edema and hepatic 
passive congestion.  It was also noted that the Veteran had been 
diagnosed with Alzheimer's disease and that cerebral 
arteriosclerosis may have contributed to the deteriorated 
cognitive function.  The physician opined that the cause of the 
Veteran's death was acute bilateral bronchopneumonia, aspirative 
in type.  

The Board notes that in connection with this claim, the appellant 
originally asserted that the Veteran had posttraumatic stress 
disorder (PTSD) from his military experiences, which led to 
alcohol dependence and alcohol-related dementia that led to his 
death.  In response to this assertion, in December 2004, a VA 
examiner reviewed the Veteran's claims file and opined that there 
was no evidence that the Veteran's Alzheimer's disease 
contributed to or hastened the Veteran's heart disease and/or 
development of congestive heart failure.  

However, notwithstanding the appellant's assertions concerning 
the relationship between the Veteran's psychiatric disability, 
his military service, and his death, after careful review of the 
record, and in consideration of the new herbicide-related 
presumptions, the Board finds that the record reasonably presents 
a basis for an award of service connection for the cause of the 
Veteran's death due to atherosclerotic heart disease.

The Veteran's DD 214 reflects that he served with the Air Force 
and that his last duty assignment and major command was with the 
317th Civil Engineer Squadron as an Aircraft Loadmaster 
technician.  An August 1988 newspaper article reports that the 
Veteran served in Vietnam from February 1968 to June 1970 and was 
responsible for the cargo in aircrafts.  Military service 
personnel records indicate he received the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal, however, these awards 
only reflect military service during the Vietnam Era and do not 
necessary indicate actual physical presence in Vietnam.  In this 
regard, his service records indicate he was primarily stationed 
in the Philippines while overseas, but that he flew 180 aerial 
missions in Vietnam from February 1963 to December 1965.  

The Board points out, however, that, when, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, although the Veteran was not stationed in the 
Republic of Vietnam, his service personnel records indicate that 
he flew 180 aerial missions in Vietnam.  Although some of these 
missions may have simply involved aerial cargo drops (as noted in 
one of his performance evaluations), presumably, at least one or 
more of these 180 missions involved actually landing in the 
Republic of Vietnam to load and unload cargo.  

Accordingly, resolving all reasonable doubt on this point in  the 
appellant's favor, the Board finds that the Veteran served in the 
Republic of Vietnam during the Vietnam Era.  Given this finding, 
the Veteran is presumed to have been exposed to herbicide agents 
in service, and there is no evidence to rebut this presumption.  
Moreover, the record clearly indicates that the Veteran died from 
atherosclerotic heart disease-a type of ischemic heart disease 
which is among those recognized by VA as etiologically related to 
exposure to herbicide agents.  

Under these circumstances, the Board concludes that a disability 
of service origin caused or contributed substantially or 
materially to cause the Veteran's death, and that the criteria 
for service connection for the cause of the Veteran's death are 
met.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


